Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claim 1 have been examined in this application. This communication is the first action on the merits.
Drawings
3.	The drawings filed on 5/20/19, and 6/21/19 are acceptable for examination proceedings.
Specification
4.	The abstract of the disclosure is objected to because it includes more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Remarks
5.	Independent claim 1 is allowable over the prior art once it overcome the 35 U.S.C. 112(b) rejection.
	The closest prior art Gao (Pub: 2014/0195013) disclose the present application describes selected embodiments of the ADRC controller that comprise one or more computer components, that extend, build upon and enhance the use of ADRC controllers and provide enhanced performance and utility. Specifically, in one aspect the ADRC controller utilizes a predictive computer component or module that in one embodiment predicts future values of the plant output and in a second embodiment predicts future estimates of the system state and generalized disturbance. The generalized disturbance includes dynamics of the plant itself such that the plant is effectively reduced to a cascaded integral plant. In the various embodiments a variety of estimates are available and introduced. In still another aspect, the ADRC controller further 
None of the prior art taken either alone or in obvious combination disclose the claimed steady state and transition state multi-variable control method of a turbofan engine based on an active disturbance rejection control theory (ADRC) including the detailed different steps S1 thru S4  and conducting a multi-variable controller test, and finely tuning each parameter to ensure the overall effect of the turbofan engine so as to enhance the adaptability of a multi-variable control system of the turbofan engine to the change of external environment at step S5.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116